     Case 1:15-cv-09300-LGS Document 629 Filed 08/31/20 Page 1 of 6

                                ALIOTO LAW FIRM
                                     _________________

                                  ONE SANSOME STREET
                                      35TH FLOOR
                            SAN FRANCISCO, CALIFORNIA 94104
                                    ______________
                                TELEPHONE (415) 434-8900
                                FACSIMILE (415) 434-9200

                                      August 31, 2020

The Honorable Lorna G. Schofield                               Filed via ECF
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     Nypl, et al. v. JPMorgan Chase & Co, et al.,
               Case No. 1:15-cv-9300

Dear Judge Schofield:

       The Nypl Plaintiffs respectfully request approval to file the letter in response to
Defendants August 22, 2020, letter motion (Dkt. Nos. 624, 627, 628) under seal and in
redacted form, pursuant to Rule I.D.3 of Your Honor’s Individual Rules and Procedures
for Civil Cases (“Individual Rules”).
         The letter response contains references to information designated by Defendants as
confidential/highly confidential pursuant to the Stipulation and Order of Confidentiality
entered by the Court on November 13, 2017 (Dkt. No. 249). In accordance with this
Court’s Individual Rules, Plaintiffs have provisionally redacted references to material
designated as confidential/highly confidential by Defendants. Pursuant to Rule I.D.3 of
this Court’s Individual Rules, however, the party “with an interest in confidential treatment
bears the burden of persuasion.” Individual Rules, Rule I.D.3. In this case, Defendants, as
the parties that made the relevant confidentiality designations, are those with an interest in
confidential treatment. Accordingly, Defendants should “promptly file a letter on ECF
within two business days in support of the motion,” explaining why they seek to have the
joint letter filed in redacted form pursuant to Rule I.D.3 of this Court’s Individual Rules.

        Plaintiffs further respectfully reserve the right to challenge the Defendants’
confidentiality designations in the future pursuant to Stipulation and Order of
Confidentiality. Nevertheless, Plaintiffs submit this letter consistent with the applicable
procedures set forth in the Court’s Individual Rules where the filing party is not the party
asserting an interest in the confidential treatment of the redacted information.

       In accordance with Your Honor’s Individual Rules and the Confidentiality Order,
the Nypl Plaintiffs respectfully request that this Court grant it permission to file the letter
opposition under seal and in redacted form.
    Case 1:15-cv-09300-LGS Document 629 Filed 08/31/20 Page 2 of 6

Hon. Lorna G. Schofield
August 31, 2020
Page 2 of 2

                                   Respectfully submitted,

                                   ALIOTO LAW FIRM

                                   By: /s/ Joseph M. Alioto
                                   Joseph M. Alioto

                                   Attorneys for Plaintiffs and All Others
                                   Similarly Situated

C: All Counsel by ECF
       Case 1:15-cv-09300-LGS Document 629 Filed 08/31/20 Page 3 of 6

              APPENDIX OF PARTIES AND ATTORNEYS OF RECORD

Joseph M. Alioto                               Lingel H. Winters
Thomas P. Pier                                 Law Offices of Lingel H. Winters
Jamie L. Miller                                388 Market Street, Suite 1300
Alioto Law Firm                                San Francisco, California 94111
One Sansome Street, Suite 3500                 Tel: (415) 398-2941
San Francisco, CA 94104                        Fax: (415) 393-9887
Telephone: (415) 434-8900                      Email: sawmill2@aol.com
Facsimile: (415) 434-9200
Email: jmalioto@aliotolaw.com
Email: jmiller@aliotolaw.com

Attorneys for Plaintiffs                       Attorneys for Plaintiffs
Christopher A Nedeau                           Lawrence Papale
Nedeau Law Firm                                Law Offices of Lawrence G. Papale
154 Baker Street                               1308 Main Street, Suite 117
San Francisco, CA 94117-2111                   St. Helena, CA 94574
415-516-4010                                   707-963-1704
Email: cnedeau@nedeaulaw.net                   Email: lgpapale@papalelaw.com

Attorneys for Plaintiffs                       Attorneys for Plaintiffs
Adam Selim Hakki
Jeffrey Jason Resetarits
Richard Franklin Schwed
Stephen D. Hibbard
Shearman & Sterling LLP (NY)
599 Lexington Avenue
New York, NY 10022
Email: ahakki@shearman.com
Email: jeffrey.resetarits@shearman.com
Email: rschwed@shearman.com
Email: stephen.hibbard@shearman.com

Attorneys for Bank of America, N.A., Bank of
America Corporation

James Matthew Goodin                           Regina Jill McClendon
Julia C Webb                                   Locke Lord LLP
Locke Lord LLP                                 44 Montgomery Street, Suite 4100
111 S Wacker Dr                                San Francisco, CA 94104
Chicago, IL 60606                              Email: rmcclendon@lockelord.com
Email: jmgoodin@lockelord.com
Email: jwebb@lockelord.com

Attorneys for HSBC Bank (USA), N.A., HSBC      Attorney for HSBC Bank (USA), N.A., HSBC
North American Holdings Inc.                   North American Holdings Inc.
       Case 1:15-cv-09300-LGS Document 629 Filed 08/31/20 Page 4 of 6

Gregory Thomas Casamento                    Roger Brian Cowie
Locke Lord LLP (NYC)                        Locke Lord LLP
3 World Financial Center, 20th Floor        2200 Ross Avenue
New York, NY 10001                          Suite 2200
Email: gcasamento@lockelord.com             Dallas, TX 75201
                                            Email: rcowie@lockelord.com

Attorney for HSBC Bank (USA), N.A., HSBC    Attorney for HSBC Bank (USA), N.A., HSBC
North American Holdings Inc.                North American Holdings Inc.

Micah G. Block                              Neal Alan Potischman
Davis Polk & Wardwell (Menlo Park)          Paul Steel Mishkin
1600 El Camino Real                         Adam Gabor Mehes
Menlo Park, CA 94025                        John Michael Briggs
Email: micah.block@davispolk.com            Maude Paquin
                                            Alyssa Beaver Gomez
                                            Lewis Charles Shioleno
                                            Davis Polk & Wardwell LLP (NYC)
Attorney for Royal Bank of Scotland, plc    450 Lexington Avenue
                                            New York, NY 10017
                                            Email: Neal.Potischman@dpw.com
                                            Email: paul.mishkin@dpw.com
                                            Email: adam.mehes@davispolk.com
                                            Email: john.briggs@davispolk.com
                                            Email: maude.paquin@davispolk.com
                                            Email: alyssa.gomez@davispolk.com
                                            Email: shioleno@gmail.com (Inactive)

                                            Attorneys for Royal Bank of Scotland, plc
Gretchen Wolf                               Harry Peter Koulos
Skadden, Arps, Slate, Meagher & Flom, LLP   Tansy Woan
155 North Wacker Drive                      Boris Bershteyn
Suite 2700                                  Skadden, Arps, Slate, Meagher & Flom LLP
Chicago, IL 60606-1720                      One Manhattan West
Email: gretchen.wolf@skadden.com            New York, NY 10001-8602
                                            Email: harry.koulos@skadden.com
                                            Email: tansy.woan@skadden.com
                                            Email: boris.bershteyn@skadden.com

Attorney for JP Morgan Chase & Co.,         Attorneys for JP Morgan Chase & Co.,
JPMorgan Chase Bank, N.A.                   JPMorgan Chase Bank, N.A.
        Case 1:15-cv-09300-LGS Document 629 Filed 08/31/20 Page 5 of 6

Alan M. Wiseman                                Andrew Arthur Ruffino
Andrew D. Lazerow                              Covington & Burling LLP(NYC)
Covington & Burling, L.L.P. (DC)               620 Eighth Avenue
One City Center, 850 10th Street NW            New York, NY 10018-1405
Washington, DC 20001                           Email: aruffino@cov.com
Email: awiseman@cov.com
Email: alazerow@cov.com

Attorneys for Citigroup, Inc., Citicorp,       Attorney for Citigroup, Inc., Citicorp,
Citibank, N.A.                                 Citibank, N.A.

Tammy Albarran                                 David Jarrett Arp
Covington and Burling LLP                      Melanie Leigh Katsur
One Front Street 35th Floor                    Gibson, Dunn & Crutcher, LLP (DC)
San Francisco, CA 94111                        1050 Connecticut Avenue, N.W.
Email: talbarran@cov.com                       Washington, DC 20036
                                               Email: jarp@gibsondunn.com
                                               Email: mkatsur@gibsondunn.com
Attorney for Citigroup, Inc., Citicorp,
Citibank, N.A.                                 Attorneys for UBS AG

Eric Jonathan Stock                            Adam Seth Paris
Gibson, Dunn & Crutcher, LLP (NY)              Sullivan & Cromwell LLP (Los Angeles)
200 Park Avenue                                1888 Century Park East, Suite 2100
New York, NY 10166                             Los Angeles, CA 90067
Email: estock@gibsondunn.com                   Email: parisa@sullcrom.com

Attorney for UBS AG                            Attorney for Barclays PLC, Barclays Capital,
                                               Inc.

David Harold Braff                             Jeffrey T. Scott
Sullivan and Cromwell, LLP(NYC)                Kathleen Suzanne McArthur
125 Broad Street                               Maeghan Owen Mikorski
New York, NY 10004                             Matthew Alain Peller
Email: braffd@sullcrom.com                     Matthew Alexander Schwartz
                                               Yvonne Susan Quinn
Attorney for Barclays PLC, Barclays Capital,   Sullivan and Cromwell, LLP(NYC)
Inc.                                           125 Broad Street
                                               New York, NY 10004
                                               Email: scottj@sullcrom.com
                                               Email: mcarthurk@sullcrom.com
                                               Email: mikorskim@sullcrom.com
                                               Email: pellerm@sullcrom.com
                                               Email: schwartzmatthew@sullcrom.com
                                               Email: quinny@sullcrom.com

                                               Attorneys for Barclays PLC, Barclays
                                               Capital, Inc.
Case 1:15-cv-09300-LGS Document 629 Filed 08/31/20 Page 6 of 6
